Citation Nr: 1715174	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  09-44 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for bilateral lower extremity neuropathy, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to an initial compensable evaluation for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to June 1971.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a February 2008 rating decision of the VA Regional Office in Portland, Oregon, that in pertinent part denied service connection for type II diabetes mellitus and peripheral neuropathy of the right and left lower extremities. 

This appeal additionally comes from a rating action dated in July 2011 where service connection for bilateral hearing loss disability (originally claimed as right and left ear nerve damage) was granted with an initial noncompensable rating assigned.  The Veteran filed a notice of disagreement (NOD) with this rating in December 2011; and following a remand by the Board in March 2012 which in part directed the issuance of a statement of the case (SOC) addressing this issue, a SOC was issued in February 2013 and she perfected the appeal in March 2013.  This matter has been certified for Board review in November 2015.  

As noted above, the Board remanded this matter in March 2012 for further development.  Subsequently while the matter was pending, the Veteran requested a Board hearing in a May 2014 I-9 form, which referenced the appealed issues.  Following further clarification of the hearing requests in Reports of General Information dated in May 2015 and June 2015, a Board hearing was held at the RO before the undersigned in October 2016.  A transcript of the hearing is associated with the file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the appeal of all the claimed issues must be again remanded for the following reasons.  

Service Connection for Diabetes and Peripheral Neuropathy

The Board previously remanded this matter in order in March 2012 to permit for proper development of the claim for diabetes mellitus and the intertwined claim for peripheral neuropathy claimed as secondary to the diabetes.  At the time of the remand the Veteran had claimed exposure to herbicide while at Kadena Air Force Base in Okinawa, Japan where herbicides/Agent Orange were used to control the vegetation.  The Veteran's personnel records confirm that she was stationed in Okinawa between September 1970 and June 1971.  See 80 pg SPRS in VBMS 1/7/10 at pgs 1-2.  She did not serve in Vietnam or Korea, nor does she allege such service. 

The Board's March 2012 remand directed further development in accordance with VA's procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea pursuant to VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).  The Board pointed out that the procedures were not followed, specifically noting that a request had not been sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification, as directed by M21-MR in instances where the exposure has not been verified by the Department of Defense's (DOD) inventory of herbicide operations following a request for review.  

Following the Board's remand, steps were taken to obtain sufficient evidence about the dates, locations, and circumstances of such exposure in order to forward the information to JSRRC.  A letter was sent to the Veteran in a VCAA letter dated in March 2012, which advised her that in order to request a JSRRC research for her claimed exposure to tactical herbicides while stationed at Kadena Air Force Base in Okinawa, she needed to provide a 60 day window of when such exposure took place.  She did not provide a response that narrowed the search to a 60 day window as requested and a March 2014 Formal Finding of Lack of Information Required to Document the Veteran's Exposure to Herbicides Including Agent Orange outlined the steps taken and pointed to the fact that JSRRC does not conduct research for researchable events outside a 60 day window.  This was noted in the April 2014 SSOC, which continued to deny her claim.  

Subsequent to this formal finding, in a statement in support of claim received in August 2014 the Veteran reported that she had daily exposure during the entire time she was in Okinawa, stating that she walked the perimeter of the base every day to go to her duty station at the end of the runway to the communications station while at Kadena Air Base.  This statement describing a daily routine at this Air Base suggests that any 60 day window during her time at Okinawa could potentially be researched by JSRRC to disclose whether there was any herbicide exposure.  Given this, the JSRRC should research each 60-day window encompassing the entirety of the Veteran's tour in Okinawa.  

In addition, further development is indicated to address another potential theory of entitlement to service connection raised at the October 2016 hearing when the Veteran alleged potential exposure to PCBs while stationed at Fort McClellan 8-12 weeks during basic training.  See Transcript at pgs 5.  Service personnel records confirm that she was there during basic training.  She also alleged possible Agent Orange exposure during her stay at Fort McClellan in a letter entered in VBMS on January 25, 2015.  Given her contentions that her diabetes and neuropathy could be potentially due to this claimed PCB exposure, further steps should be made to confirm such exposure, and if so confirmed, it will be necessary to obtain a medical opinion as to whether such exposure is linked to her claimed diabetes and/or neuropathy.  


Hearing Loss Initial Evaluation

The Veteran contends that she is entitled to a compensable rating for her bilateral hearing loss.  Although not fully addressed at her October 2016 hearing, she has persisted in asserting that her hearing is worse than currently evaluated, including in her March 2013 substantive appeal which suggested that another VA examination might be warranted.  The most recent examination to address her hearing loss was conducted in February 2011, and is more than 6 years old. The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  All pertinent treatment records not yet obtained, including VA treatment records and any other sources indicated should be obtained and associated with the claims file.

2.  Submit to the JSRRC or other appropriate organization a request to research the possibility of herbicide exposure during the Veteran's time in Okinawa in the following 60-day increments: from September 24, 1970 through November 23, 1970; from November 24, 1970 through December 31, 1970; from January 1, 1971 through February 28, 1971; from March 1, 1971 through April 29, 1971; and from April 30, 1971 through June 30, 1971.  The request should include the statement in support of claim received in August 2014 in which the Veteran reported that during the entire time she was in Okinawa, she walked the perimeter of the base every day to go to her duty station at the end of the runway to the communications station while at Kadena Air Base.  If it is determined that only one single 60-day window can be researched then the RO should use the first 60 days of her time in Okinawa beginning in September 1970.  If unable to provide such information, the JSRRC should be asked to identify the agency or department that could provide such information and the RO/AMC should accordingly conduct follow-up inquiries.  

3. An attempt should be made to verify the Veteran's claimed exposure to PCBs and herbicides while in basic training at Fort McClellan through the appropriate channels, to include through a JSRRC search.  The JSRRC should be provided with all pertinent information, to include copies of personnel records, unit of assignment, and her lay statements and testimony regarding such claimed exposure.  

4.  After the development has been accomplished, and only if the development confirms inservice exposure to PCBs instead of herbicides, schedule the Veteran for a VA examination to address the nature and etiology of her claimed diabetes and/or neuropathy.  The record must be reviewed by the examiner.  All necessary tests should be conducted and all clinical findings reported in detail. The examiner is requested to provide an opinion as to the diagnosis of her claimed diabetes and neuropathy.  The examiner should provide an opinion as to whether any current diabetes and/or neuropathy had its clinical onset during active duty or is related to any in-service disease, injury, or event, to include the exposure to PCBs.  A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

5.  Schedule the Veteran for a VA examination to determine the current severity of her service-connected bilateral hearing loss.  The claims file, including this remand must be reviewed by the examiner and such review should be noted in the examination report.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner must fully describe any functional effects associated with the Veteran's bilateral hearing loss and the impact of his hearing disability upon his vocational pursuits.  The examiner should also indicate the occupational effects of the hearing loss, if any.  A complete rationale for all opinions expressed must be included in the examination report. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

6.  After taking any further development deemed appropriate, readjudicate the claims.  If a benefit is not granted, provide the appellant and her representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




